Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, none of the references, alone or in combination, discloses an integrated microbolometer for mid to long wave infrared imaging, comprising: a substrate; an infrared absorbing layer disposed on a surface of the substrate; a thick optical filter component having a size and a thickness wherein the size matches the size of a pixel and the thickness is between 8 microns and 150 microns, disposed optically adjacent the infrared absorbing layer; and an optical component having an input and an output, adapted to focus and guide an incident light at the input to the thick optical filter component, wherein the optical component comprises a microlens and a waveguide.
Regarding claims 6 and 7, none of the references, alone or in combination, discloses an integrated microbolometer for mid to long wave infrared imaging, comprising: a substrate; an infrared absorbing layer disposed on a surface of the substrate; a thick optical filter component having a size and a thickness wherein the size matches the size of a pixel and the thickness is between 8 microns and 150 microns, disposed optically adjacent the infrared absorbing layer; and an optical component having an input and an output, adapted to focus an incident light at the input to the thick optical filter component, wherein the optical component comprises a microlens and a waveguide.

Most Pertinent Prior Arts:
US 7,750,301

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486